              Case 3:17-md-02801-JD Document 524 Filed 04/16/19 Page 1 of 4



     BILZIN SUMBERG BAENA PRICE & AXELROD LLP
 1   Robert W. Turken (pro hac vice)
 2   Scott N. Wagner (pro hac vice)
     Lori P. Lustrin (pro hac vice)
 3   Shalia M. Sakona (pro hac vice)
     Jerry R. Goldsmith (pro hac vice)
 4
     1450 Brickell Avenue
 5   Suite 2300
     Miami, FL 33131-3456
 6   Telephone: (305) 374-7580
 7   Email: rturken@bilzin.com
     Email: swagner@bilzin.com
 8   Email: llustrin@bilzin.com
     Email: ssakona@bilzin.com
 9
     Email: jgoldsmith@bilzin.com
10   Attorneys for AASI

11

12

13
                              UNITED STATES DISTRICT COURT
14
                           NORTHERN DISTRICT OF CALIFORNIA
15

16
     In re Capacitors Antitrust Litigation
                                                  Case No. 17-md-02801-JD
17

18
     This document relates to:
                                                                  XXXXXXXXXX
                                                  STIPULATION AND [PROPOSED]
19                                                ORDER OF DISMISSAL
     The AASI Beneficiaries’ Trust, by and
20   Through Kenneth A. Welt, Liquidating
21   Trustee, v. AVX Corp. et al., Case No. 17-
     cv-03472
22

23

24

25
26

27

28
                                     xxxxxxxxx ORDER OF DISMISSAL
                     STIPULATION AND [PROPOSED]
                                      17-md-2801-JD
                 Case 3:17-md-02801-JD Document 524 Filed 04/16/19 Page 2 of 4




 1          Plaintiff, the AASI Beneficiaries’ Trust, by and through Kenneth A. Welt, Liquidating

 2   Trustee (“AASI”) and Defendant Nitsuko Electronics Corporation (“Nitsuko”) pursuant to Rule

 3   Rule 41(a)(2) of the Federal Rules of Civil Procedure hereby stipulate to the dismissal of the

 4   present action with prejudice and state as follows:

 5          1.       AASI and Nitsuko seek the dismissal of this action against Nitsuko with

 6   prejudice.

 7          2.       AASI and Nitsuko agree that each party shall bear its own costs and attorneys’

 8   fees in connection with these actions.

 9          3.       This stipulation does not affect the rights or claims of AASI against any other

10   defendant or alleged co-conspirator in this litigation.

11          WHEREFORE, the parties respectfully request that this Court issue an Order of

12   Dismissal against Nitsuko only.

13          IT IS SO STIPULATED

14   Dated: April 16, 2019

15
     /s/ Scott N. Wagner                               /s/ Belinda S Lee
16   Robert W. Turken (admitted pro hac vice)          Belinda S Lee (CA Bar No. 199635)
17   Scott N. Wagner (admitted pro hac vice)           Ashley M. Bauer (CA Bar No. 231626)
     Lori P. Lustrin (admitted pro hac vice)           Katherine M. Larkin-Wong (CA Bar No.
18   Shalia M. Sakona (admitted pro hac vice)          281038)
     Jerry R. Goldsmith (admitted pro hac vice)        Cameron J. Clark (CA Bar No. 313039)
19   BILZIN SUMBERG BAENA PRICE &                      LATHAM & WATKINS LLP
     AXELROD LLP                                       505 Montgomery Street, Suite 2000
20   1450 Brickell Ave., Suite 2300                    San Francisco, California 94111-6538
21   Miami, Florida 33131-3456                         Telephone: +1.415.391.0600
     Telephone: 305-374-7580                           Facsimile: +1.415.395.8095
22   Facsimile: 305-374-7593                           belinda.lee@lw.com
     rturken@bilzin.com                                ashley.bauer@lw.com
23   swagner@bilzin.com                                katherine.larkin-wong@lw.com
     llustrin@bilzin.com                               cameron.clark@lw.com
24   ssakona@bilzin.com
25   jgoldsmith@bilzin.com                             Counsel for Defendant Nitsuko Electronics
     Counsel for AASI                                  Corporation
26

27

28
                                      xxxxxxxxxxORDER OF DISMISSAL
                      STIPULATION AND [PROPOSED]
                                       17-md-2801-JD
                Case 3:17-md-02801-JD Document 524 Filed 04/16/19 Page 3 of 4




 1

 2                                        ECF ATTESTATION

 3           I, Scott N. Wagner, an ECF User whose ID and Password are being used to file

 4   STIPULATION AND [PROPOSED] ORDER OF DISMISSAL.

 5           In compliance with Civil Local Rule 5-1, I hereby attest that counsel for has concurred in

 6   this filing.

 7

 8   DATED: April 16, 2019

 9                                                        By:    /s/ Scott N. Wagner
                                                                     Scott N. Wagner
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25
26

27

28
                      STIPULATION AND xxxxxxxxx
                                      [PROPOSED] ORDER OF DISMISSAL
                                       17-md-2801-JD
            Case 3:17-md-02801-JD Document 524 Filed 04/16/19 Page 4 of 4



     PURSUANT TO STIPULATION, IT IS SO ORDERED.
 1

 2

 3   Dated: _______________________
            May 1, 2019                      _____________________________
                                            UNITED STATES DISTRICT JUDGE
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25
26

27

28
                  STIPULATION AND [PROPOSED] ORDER OF DISMISSAL
                                   17-md-2801-JD
